J-A08028-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 DARRELL ALLEN KEENER                    :
                                         :
                    Appellant            :   No. 1165 WDA 2021

          Appeal from the PCRA Order Entered September 1, 2021
   In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-CR-0004438-2012


BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

MEMORANDUM BY LAZARUS, J.:                       FILED: JUNE 30, 2022

      Darrell Allen Keener appeals from the order, entered in the Court of

Common Pleas of Allegheny County, dismissing his first petition filed pursuant

to the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546.       After

review, we affirm the order of the PCRA court.

      On October 31, 2012, Keener pled guilty to two counts of indecent

assault of a person less than 13 years of age, 18 Pa.C.S. § 3126(a)(7); two

counts of unlawful contact with a minor, 18 Pa.C.S. § 6318(1); one count of

endangering the welfare of children, 18 Pa.C.S. § 4304; and one count of

corruption of minors, 18 Pa.C.S. § 6301(a)(1)(ii). The trial court sentenced

Keener to two to four years’ imprisonment, followed by three years of

probation.   Keener subsequently violated the terms of his probation by

attending court-restricted locations.
J-A08028-22


      On December 6, 2016, Keener, represented by Assistant Public

Defender Kevin Lee, Esquire, of the Allegheny County Office of the Public

Defender, attended a probation violation proceeding, at which time his

probation was revoked. The court resentenced Keener to three consecutive

terms of three-and-one-half to seven years’ imprisonment, for an aggregate

term of ten-and-one-half to twenty-one years’ imprisonment. According to

Keener, Attorney Lee verbally informed him that he would file a post-sentence

motion for reconsideration of the probation revocation sentence and have the

consecutive terms run concurrently for an aggregate term of three-and-one-

half to seven years’ imprisonment. However, Attorney Lee never filed post-

sentence motions or a direct appeal.

      Keener contends that he contacted the Allegheny County Office of the

Public Defender “[a]fter several years with no update” on the motion from his

attorney. Amended Petition for Post Conviction Collateral Relief, 11/18/20, at

2.   On October 19, 2020, after receiving no response from the public

defender’s office, Keener wrote a letter to the Court of Common Pleas of

Allegheny County to inquire about the post-sentence motion. The PCRA court

construed the letter as a pro se PCRA petition for relief and appointed counsel

for Keener on October 29, 2020.      See Order for Appointment of Counsel,

10/29/20, at 1.

      On November 18, 2020, PCRA counsel filed an amended PCRA petition

on behalf of Keener, alleging ineffective assistance of trial counsel. Amended


                                     -2-
J-A08028-22


PCRA Petition, 11/18/20, at 1. Keener argued that the failure to file the post-

sentence motion, as his attorney allegedly promised, amounts to attorney

abandonment. Id. at 4.

      Keener concedes the untimeliness of his pro se petition. Id. at 5; see

42 Pa.C.S. § 9545(b)(1).      Nevertheless, Keener argued that the newly-

discovered fact exception to the PCRA time bar applies to his case. See 42

Pa.C.S. § 9545(b)(1)(ii). This subsection allows petitioners to avoid the time

bar when “the facts upon which the [PCRA] claim is predicated were unknown

to the petitioner and could not have been ascertained by the exercise of due

diligence.” Id. (emphasis added). Keener claimed that he did not discover

that his attorney abandoned him by not filing a post-sentence motion until the

current proceedings, which allows him to overcome the time bar.           See

Amended PCRA Petition, 11/18/20, at 5.

      On August 9, 2021, the PCRA court issued notice of its intention to

dismiss the PCRA petition without a hearing pursuant to Pa.R.Crim.P. 907.

On August 25, 2021, Keener filed a response.       The PCRA court dismissed

Keener’s petition on September 1, 2021.

      Keener filed a timely notice of appeal and court-ordered statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). Keener raises

the following issue on appeal:

      Did the [PCRA] court err in dismissing Keener’s petition as
      untimely without a hearing where Keener raised a genuine issue
      of material fact as to whether his claim implicated the newly-
      discovered facts exception to the time-bar provisions of the PCRA

                                     -3-
J-A08028-22


      because he alleged that he only discovered prior counsel’s
      abandonment of his cause during the instant proceedings and that
      he reasonably relied on counsel’s assurances that he was
      challenging his sentence, and such reliance is not unreasonable as
      a matter of law?

Brief for Appellant, 1/18/22, at 4.

      It is well-settled that the standard and scope of review on appeal from

a denial of PCRA relief is limited to “whether the PCRA court’s findings of fact

are supported by the record, and whether its conclusions of law are free from

legal error.” See Commonwealth v. Small, 238 A.3d 1267, 1280 (Pa. 2020)

(citation omitted). The “scope of review is limited to the findings of the PCRA

court and the evidence of record, viewed in the light most favorable to the

prevailing party at the PCRA court level.” Commonwealth v. Koehler, 36

A.3d 121, 131 (Pa. 2012) (citation omitted).       The PCRA court’s credibility

determinations    that   are   supported     by   the   record   are   binding.

Commonwealth v. Spotz, 18 A.3d 244, 259 (Pa. 2011). Nevertheless, we

“appl[y] a de novo standard of review to the PCRA court’s legal conclusions.”

Id. Further, there is no absolute right to a PCRA hearing, and we review a

dismissal “to determine whether the PCRA court erred in concluding that there

were no genuine issues of material fact and in denying relief without an

evidentiary hearing.” Commonwealth v. Burton, 121 A.3d 1063, 1067 (Pa.

Super. 2015) (en banc) (citation omitted).

      Under the PCRA, all petitions “shall be filed within one year of the date

the judgment [of sentence] becomes final.”        42 Pa.C.S. § 9545(b)(1).    A

judgment of sentence becomes final “at the conclusion of direct review . . . or


                                      -4-
J-A08028-22



at the expiration of time for seeking the review,” which here is thirty days

after the entry of the order. Id. at (b)(3); Pa.R.A.P. 903(a). The PCRA’s

timeliness requirements are jurisdictional in nature, and a court may not

address the merits of the issues raised if the PCRA petition is not timely filed.

See Commonwealth v. Albrecht, 994 A.2d 1091, 1093 (Pa. 2010). The

PCRA “confers no authority upon this Court to fashion ad hoc equitable

exceptions to the PCRA time-bar.” Commonwealth v. Watts, 23 A.3d 980,

983 (2011) (citation omitted).     This is to “accord finality to the collateral

review process.” Id.

      Here, Keener’s judgment of sentence became final on January 5, 2017,

thirty days after the trial court resentenced him for his probation violation,

and the time to file a direct appeal expired. See 42 Pa.C.S. § 9545(b)(3);

Pa.R.A.P. 903(a). Accordingly, Keener had until January 5, 2018, to file a

timely PCRA petition. See 42 Pa.C.S. § 9545(b)(1). Keener filed the instant

pro se PCRA petition on October 19, 2020, over three years after his sentence

became final. Hence, Keener’s PCRA petition was patently untimely under the

PCRA.

      However, a PCRA petition may be filed beyond the one-year time period

if the petitioner pleads and proves one of the following three exceptions:

      (1) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;




                                      -5-
J-A08028-22


      (2) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (3) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i-iii).    Any petition attempting to invoke these

exceptions “shall be filed within one year of the date the claim could have

been presented.”     Id. at 9545(b)(2).      Keener argues that the newly-

discovered fact exception applies to his case.

      Our Supreme Court has explained that the newly-discovered fact

exception has two components, which must be “alleged and proved” by the

petitioner. Commonwealth v. Bennett, 930 A.2d 1264, 1272 (Pa. 2007).

The petitioner must establish that (1) “the facts upon which the claim is

predicated were unknown” and (2) “could not have been ascertained by the

exercise of due diligence.” 42 Pa.C.S. § 9545(b)(1)(ii). The due diligence

prong of the exception “demands that the petitioner take reasonable steps to

protect his own interests . . . [, and] explain why he could not have learned

the new fact(s) earlier with the exercise of due diligence.” Commonwealth

v. Medina, 92 A.3d 1210, 1216 (Pa. Super. 2014) (citation omitted). “This

rule is strictly enforced.” Commonwealth v. Brown, 111 A.3d 171, 176 (Pa.

Super. 2015) (citation omitted).

      Keener argues that he reasonably relied on his attorney’s statements at

his probation revocation sentencing that he would file post-sentence motions.



                                     -6-
J-A08028-22



Brief for Appellant, 1/18/22, at 12. Additionally, Keener alleges that he did

not discover that his attorney failed to file the motion until November 11,

2020, during a consultation with his current attorney, appointed PCRA

counsel. Amended PCRA Petition, 11/18/20, at 5. Keener contends that this

newly-discovered fact of attorney abandonment constitutes ineffective

assistance of counsel per se and warrants nunc pro tunc reinstatement of his

rights at the procedural phase of abandonment. Id. at 4; Brief for Appellant,

1/18/22, at 15. We disagree.

      Keener admittedly satisfies the first prong of the newly-discovered facts

exception because “the facts upon which [his] claim is predicated were

unknown to [him]” at the time he could have filed a timely PCRA petition. See

42 Pa.C.S. § 9545(b)(1)(ii). Keener did not know his attorney failed to file a

post-sentence motion, and, thus, the alleged attorney abandonment, until

consulting with his present counsel.

      However, Keener does not satisfy the due diligence prong of the

timeliness exception.   As the PCRA court noted, Keener cannot satisfy the

due diligence prong by “mak[ing] a blanket statement that he ‘put forth a

reasonable effort to discover’ this newly discovered fact of abandonment”

without providing any explanation of what those efforts were. PCRA Court

Opinion, 8/9/21, at 2 (quoting Amended PCRA Petition, 11/18/20, at 5).

Keener claims that “several years” after resentencing he “wrote” to the

Allegheny County Office of the Public Defender to follow-up on the post-

sentence motion.    Amended PCRA Petition, 11/18/20, at 5.       Yet, there is

                                       -7-
J-A08028-22



nothing in the record to corroborate the existence of this letter. Keener argues

that because there is nothing in the record, there are “no facts of record to

suggest that [he] was dilatory or unduly diligent.”            Brief for Appellant,

1/18/22, at 13. However, the absence of evidence cannot be the basis for a

finding of due diligence. “The PCRA squarely places upon the petitioner the

burden of proving an untimely petition fits within one of the three exceptions

. . . .” Commonwealth v. Jones, 54 A.3d 14, 17 (Pa. 2012). Keener cannot

satisfy this burden through omission of any substantive proof.

       In Commonwealth v. Carr, 768 A.2d 1164, 1168 (Pa. Super. 2001),

we held that “absent assertions of due diligence, the mere discovery of trial

counsel’s failure to file a direct appeal, after the one-year window to file a

PCRA    petition,   [did]   not   place   [the   petitioner]    under   subsection

9545(b)(1)(ii).” We emphasized that the petitioner in that case could have

discovered his counsel’s lack of action by a mere phone call to the clerk of

courts. Id.    Accordingly, the Carr Court affirmed the dismissal of the

petitioner’s untimely PCRA petition. Id.

       Here, Keener makes no attempt to explain why it took “several years”

to inquire about the post-sentence motions and uncover this newly-discovered

fact of attorney abandonment, which is fatal to his petition.                 See

Commonwealth v. Yarris, 731 A.2d 581, 590 (Pa. 1999). A showing of due

diligence requires Keener to “take such steps to protect his own interests,”

Carr, 768 A.2d at 1168, and, absent any information regarding such efforts,

we lack any basis to find that Keener exercised due diligence.                See

                                      -8-
J-A08028-22



Commonwealth v. Breakiron, 781 A.2d 94, 98 (Pa. 2001); see also

Commonwealth v. Cox, 204 A.3d 371, 392 (Pa. 2019) (denying relief to

petitioner under newly-discovered fact exception where he did not explain how

he was prevented from discovering the alleged fact earlier with due diligence).

      Keener further contends that the PCRA court relied on the now-invalid

public record presumption, whereby newly-discovered evidence that was part

of the public record could not be deemed “unknown” for purposes of the

newly-discovered evidence exception.       See Commonwealth v. Chester,

895 A.2d 520, 523 (Pa. 2006).         That presumption, which stated that

petitioners were deemed to be aware of all information contained in public

records, has since been overruled.     Commonwealth v. Small, 238 A.3d

1267, 1271, 1285-86 (Pa. 2020).

      However, Keener misconstrues the reasoning of the PCRA court. The

PCRA court did not rely upon the public record presumption. Rather, the PCRA

court acknowledged that Keener “would appear to satisfy the first prong” of

subsection (b)(1)(ii), illustrating that it believed Keener was indeed unaware

of the facts upon which his claim is predicated. If the PCRA court were relying

on the now-defunct public record presumption, then it would have established

that Keener was, in fact, aware of the failure of his attorney to file a post-

sentence motion, since, under the old presumption, “information is not

unknown to a PCRA petitioner when the information was a matter of public

record.” Chester, 895 A.2d at 523 (citation omitted). However, the PCRA

court never determined that Keener knew his attorney failed to file the post-

                                     -9-
J-A08028-22



sentence motion; it noted quite the contrary. PCRA Court Opinion, 8/9/21, at

2. Furthermore, although Small eliminates the public record presumption, it

does not abrogate the requirement that petitioners perform due diligence to

discover the facts upon which their claim is predicated. Small, 238 A.3d at

1284.

        In conclusion, Keener fails to prove that he acted with due diligence

during the four-year period between his sentence becoming final and his pro

se PCRA petition. Thus, the PCRA court properly dismissed Keener’s petition

without a hearing. See Albrecht, supra.

        Based on the foregoing reasons, we affirm the PCRA court’s dismissal of

Keener’s PCRA petition.

        Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 06/30/2022




                                     - 10 -